Case 1:17-cv-00469-SOM-WRP Document 97 Filed 09/03/19 Page 1 of 4            PageID #: 804




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  RICHARD J. SANDOWSKI,         )               CIVIL NO. 17-00469 SOM-WRP
                                )
            Plaintiff,          )               ORDER REGARDING STATUS OF
       vs.                      )               PLAINTIFF'S COUNSEL
                                )
  KEVIN K. MCALEENAN, ACTING )
  SECRETARY OF HOMELAND         )
  SECURITY, et al.,             )
                                )
            Defendants.         )
  _____________________________ )

         ORDER REGARDING STATUS OF PLAINTIFF'S COUNSEL

        This court directs Plaintiff's counsel to clarify her status as a member of the

  bar of the State of Hawaii no later than September 10, 2019.

        This court's understanding is that Plaintiff's counsel has been a member of

  the bar of the State of Nevada since 1999, and a member of the bar of the State of

  Hawaii since 2014. On July 5, 2019, Plaintiff's counsel was suspended by the

  Nevada Supreme Court for six months and one day for violating her obligation to

  safekeep clients' property. Under Rule 2.15 of the Rules of the Hawaii Supreme

  Court, Plaintiff's counsel was required to notify Hawaii's Office of Disciplinary

  Counsel "promptly" of this Nevada suspension. ODC, in turn, would notify the

  Hawaii Supreme Court, which, in accordance with Rule 2.15, could then direct the

  attorney to inform the Hawaii Supreme Court within 30 days "of any claim by the
Case 1:17-cv-00469-SOM-WRP Document 97 Filed 09/03/19 Page 2 of 4             PageID #: 805




  attorney that an equivalent or substantially equivalent order in this state would be

  unwarranted and the reasons therefor." If the Hawaii Supreme Court ordered a

  reciprocal suspension of Plaintiff's counsel, this court would be notified, so that

  this court could determine whether disciplinary action in this court should issue.

        No later than September 10, 2013, Plaintiff's counsel must file a document

  stating whether she has provided ODC with the notice required by Rule 2.15 of the

  Rules of the Supreme Court of the State of Hawai`i, and the date on which such

  notice was provided. In the same filing, Plaintiff’s counsel must state whether she

  has provided her client, Richard J. Sandowski, with the notice required by Rule

  2.16 of the Rules of the Supreme Court of the State of Hawai`i. This court has

  determined that the present case is the only pending case involving Plaintiff's

  counsel in this court.

        Until Plaintiff's counsel’s status has been clarified, this court will take no

  action on the pending defense motion, which was scheduled to be argued on

  September 3, 2019, at 10:30 a.m. The court notes that, on August 31, 2019,

  Plaintiff's counsel filed a stipulation purporting to continue the September 3

  hearing for no more than three weeks. Although the parties may have discussed

  that schedule, this court had earlier had court staff contact the attorneys for both

  sides to say that the court would continue the hearing for more than three weeks

                                            2
Case 1:17-cv-00469-SOM-WRP Document 97 Filed 09/03/19 Page 3 of 4             PageID #: 806




  (until October 7, 2019, at 9 a.m.), but that Plaintiff's counsel's opposition

  memorandum, which, under local court rules, should have been filed by August

  13, 2019, would be due by September 3, 2019, and that an optional defense reply

  memorandum could be filed no later than September 10, 2013. Not only was the

  October 7 date absent from the stipulation, the briefing deadlines provided by the

  court were not included. There was a line for a judge's signature on the

  stipulation, but it was blank. Indeed, this court did not approve the stipulation at

  all. This court did not even see the document until shortly before the hearing on

  September 3, which was the first working day after Labor Day. The document had

  been filed electronically the Saturday immediately before Labor Day.

        Court staff contacted Plaintiff's counsel by phone on September 3 to say

  that, because no stipulated continuance was in effect, the hearing would proceed

  on September 3. Plaintiff's counsel indicated that she was out of the country and

  asked to appear by phone, which was allowed. However, when court staff then

  tried to contact Plaintiff's counsel by phone, email, and text message for the

  10:30 a.m. hearing, there was no response. This means that, quite apart from

  questions about her status, Plaintiff's counsel skipped the hearing, compounding

  her failure to meet her briefing deadline.




                                               3
Case 1:17-cv-00469-SOM-WRP Document 97 Filed 09/03/19 Page 4 of 4           PageID #: 807




        Later on September 3, Plaintiff’s counsel called the court, presumably to

  participate in the hearing. By then, the hearing had concluded.

        The Clerk of Court is directed to send a copy of this order to the attorneys of

  record, as well as to Richard J. Sandowski, 175 Iwalani Street, Hilo, HI 96720.

        DATED: Honolulu, Hawaii; September 3, 2019.


                           /s/ Susan Oki Mollway
                           Susan Oki Mollway
                           United States District Judge




  Richard J. Sandowski v. Kevin K. McAleenan, Acting Secretary of Homeland
  Security, et al.; Civil No. 17-00469 SOM-WRP; ORDER REGARDING STATUS
  OF PLAINTIFF'S COUNSEL

                                           4
